953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David Frank BAGGULEY, Defendant-Appellant.
No. 91-7619.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1991.Decided Jan. 15, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte, No. CR-85-64, Robert D. Potter, District Judge.
David Frank Bagguley, appellant pro se.
Max Oliver Cogburn, Jr., Assistant United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
David Frank Bagguley appeals from the district court's order denying his motion for reconsideration and his motion to vacate one of his sentences.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Bagguley, No. CR-85-64 (W.D.N.C. June 19, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.